Citation Nr: 1721304	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-00 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel

INTRODUCTION

The Veteran had active military service with the United States Army from September 1969 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in September 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), for further development.  The case was again before the Board in June 2016, at which time it was remanded and held by the AOJ until all issues "inextricably intertwined" with the TDIU claim were developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  All appropriate development and adjudication having been accomplished, these matters are properly before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran's service-connected coronary artery disease is 30 percent disabling, and he is not in receipt of service connection benefits for any other disability.  

2.  The evidence is insufficient to establish that the Veteran is unemployable as a result of his service-connected disability, and therefore extraschedular consideration is not warranted.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment may also be held to exist, on a facts-found basis (including, but not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16.

The Veteran's only service connected disability, coronary artery disease, status-post taxus stents, results in a combined evaluation of 30 percent disabling, effective October 9, 2015.  Thus, the Veteran does not meet the initial eligibility requirements to receive TDIU benefits.  38 C.F.R. § 4.16(a).

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The rating boards are required to submit all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards, to the Director, Compensation Service, for extraschedular consideration.  Id.  

After completing high school, the Veteran worked in artillery while serving in the Army.  Following service, he attended community college from 1971 to 1977, according to VA education benefits awards statements.  Whether a degree(s) was earned is not indicated.  At his September 2004 Agent Orange examination and a June 2016 VA examination for hearing loss he reported that from 1977 to 1980 he worked in quality control at a box board company; worked the following six months as an insurance adjuster; was unemployed but worked several part-time jobs at gas stations from 1981 to 1982; was employed as the district manager for a video business from 1982 to 1986; and worked as a rural mail carrier for the U.S. postal service from 1986 until his retirement in 2010.  

At a February 2010 VA examination for coronary artery disease, the Veteran described the effect of his disability on his occupation, noting that work was difficult and he had a lot of chest pain mostly when up walking around.  The examiner found the effect on his usual occupation and daily activities to be a mild effect.

The Veteran reported during a June 2012 VA treatment appointment that he was currently working at a golf course.

In a December 2012 letter, the Veteran stated that his heart condition contributed to his retirement from the postal service at age 62.  He reported that the continued physical and mental stress of that work environment directly led to his decision to retire before age 66.  He also noted that his cardiologist told him not to have any stress-related issues in his life.

During a January 2014 VA examination, the Veteran stated that he retired from the postal service and could not return to work as it would be too strenuous.

The clinician, conducting an April 2016 VA examination, concluded that his coronary artery disease would impact his ability to work because heavy, physically demanding activities would prove problematic due to fatigue.

The Veteran reported during a June 2016 PTSD examination that he played golf two times per week and went fishing one to two times per week.

The April 2016 VA examiner's opinion regarding the impact on employment of the Veteran's coronary artery disease is probative.  His longest period of employment, rural postal carrier, involved the type of work that the examiner found would be problematic due to his disability because it is a heavy, physically demanding activity.  The Veteran has also stated that his disability contributed to his decision to retire early.  As noted above, the Veteran has at least some college education and has reported working in several other occupations throughout his life, some of which would not necessarily consist of physically demanding activity.  Although the Veteran may not be able to work in physically demanding and stressful situations, there is no indication he could not be employed doing sedentary work.  Further, missing information and inconsistencies exist in the record regarding his employment history; he has stated that he retired in January 2010 due to his service-connected disability, but then later reported that he was working at a golf course in June 2012.  

In compliance with the September 2014 remand requests, the AOJ provided the Veteran with the required guidance on how to support his TDIU claim, including providing him with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  To date, the Veteran has not submitted the completed form or provided any further information regarding his past employment.  Although failure to complete the form is not fatal to a TDIU claim in and of itself, his failure to do so deprives the Board of information as to the Veteran's complete employment history, educational history and training, and income information necessary to address a claim for TDIU.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Because the Veteran has failed to cooperate with VA's attempts to develop the claim for TDIU that was raised by the record, and has not provided the information requested to permit adequate adjudication of the TDIU claim, the Board cannot conclude that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his coronary artery disease.  Therefore, the Board finds that the evidence does not warrant referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Wood, 1 Vet. App. at 193.


ORDER

Entitlement to a TDIU is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


